Citation Nr: 1443835	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for degenerative joint disease and an intervertebral disc bulge at L4-5.

2. Entitlement to service connection for a sciatic nerve disability, to include as secondary to a service-connected lumbar spine disability.

3. Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.

4. Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected lumbar spine disability.

5. Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected lumbar spine disability.

6. Entitlement to service connection for residuals of a head trauma, to include as secondary to a service-connected lumbar spine disability.

7. Entitlement to service connection for hypertension, to include as secondary to a service-connected lumbar spine disability.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the Board at an August 2012 hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for disabilities of the sciatic nerve, cervical spine, bilateral shoulders, residuals of a head trauma and hypertension as both directly related to a motor vehicle accident in service as well as secondary to her service-connected lumbar spine disability.  Specifically, she claims that each disability, except for hypertension, may have been caused or aggravated by a post-service fall that was precipitated by her lumber spine disability.  With regard to hypertension, she claims that this condition is caused or aggravated by the pain she suffers due to her service-connected disability.

The Board notes the Veteran has not been provided sufficient notice regarding the evidence necessary to establish a secondary service connection claim, nor has she been provided a VA examination for these disabilities.  As such, a remand is necessary to properly develop the Veteran's claims.  See 38 C.F.R. § 3.159(c) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran has not been provided a VA examination to address the severity of her lumbar spine disability since January 2010, a period of nearly four years.  On remand, such an examination should be provided.

Finally, the record indicates the Veteran has applied for Social Security Administration (SSA) disability benefits.  See September 2012 SSA request for records.  Records related to this claim should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain all records associated with the Veteran's disability benefits claim.

2. Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish service connection for her claimed disabilities on a secondary basis.  An appropriate period of time should be allowed for response.

3. Following completion of the above, schedule the Veteran for the appropriate VA examination(s) to address the nature and etiology of her claimed disabilities of the sciatic nerve, cervical spine, bilateral shoulders, residuals of a head trauma and hypertension.  A complete copy of the claims folder, including this REMAND, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests or consultations should be provided.  Following a physical examination of the Veteran and review of the claims folder, the examiner is requested to address the following:

a. For each claimed disability (sciatic nerves, cervical spine, bilateral shoulders, residuals of a head trauma, hypertension), provide a current clinical diagnosis. 

b. For each diagnosis noted above, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability had its onset in or is otherwise etiologically related to the Veteran's period of active service.  In offering this opinion, the examiner must address the in-service motor vehicle accident.

c. For each diagnosis noted above, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is proximately due to (caused by) the Veteran's service-connected lumbar spine disorder, to include a fall precipitated by this disability.

d. For each diagnosis noted above, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability has been aggravated (chronically worsened) by the Veteran's service-connected lumbar spine disorder.  In offering this opinion, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A complete rationale must be provided for all opinions expressed.

4. Schedule the Veteran for a VA examination to determine the current severity of her service-connected lumbar spine disability.  The claims folder, including a copy of this REMAND, must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Offer specific findings as to the range of motion of the thoracolumbar spine, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins.

b. Identify all impairment associated with the Veteran's lumbar spine disability, including any associated neurological impairment such as bladder, bowel, or sexual dysfunction.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

